Citation Nr: 1447179	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  06-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right knee surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 1991.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 10 percent rating assigned for service-connected residuals of right knee surgery. 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in December 2008.  A transcript is of record. 

The Board remanded the claim in July 2009 for additional development.  After the requested development had been completed, the Board issued a decision in June 2011 in which it determined that a rating in excess of 10 percent was not warranted prior to January 25, 2005, and between July 24, 2006, and December 14, 2006.   Board determined that a 20 percent rating was warranted between January 25, 2005, and July 23, 2006, and again beginning December 15, 2006.  The Veteran appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court). 

In a January 2013 memorandum decision, the Court affirmed the Board's determination that the Veteran was not entitled to a temporary total rating following an April 2006 right knee surgery, but vacated the remainder of the Board's June 2011 decision and remanded the claim to the Board for further development and readjudication consistent with the memorandum decision.  In November 2013, the Board remanded the claim for additional development.  

While the claim was in remand status, the Appeals Management Center (AMC) issued a rating decision in July 2014 in which it granted a separate 10 percent rating for right knee arthritis pursuant to Diagnostic Codes 5003 and 5260, effective May 12, 2014.  As discussed below, this action violates the rule against pyramiding found at 38 C.F.R. § 4.14.  For this reason, the separate rating, which ordinarily would be part of the claim for increased rating before the Board for appellate review, has not been included on the title page.

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

In September 2013, the Veteran submitted a VA Form 21-4138 on which she wrote "To support my pending appeal enclosed are medical evidence from The Allergy Partners of Raleigh along with VA Form 21-4142."  The Board referred this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action in November 2013.  As there is no indication from review of the record that any action has been taken to address this matter, it is again referred to the AOJ.

The VBMS file contains a March 2014 claim for service connection for a psychiatric disorder.  This claim has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The procedural history in this case must be discussed in order to sufficiently explain the actions warranting another remand of the claim.  

Service connection was originally established in a May 1994 rating decision for residuals, right knee injury, post operative.  A 10 percent evaluation was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259 effective September 29, 1993.  The Board notes at this juncture that Diagnostic Code 5259 provides a sole 10 percent rating for symptomatic removal of the semilunar cartilage.  

The Veteran filed claims for increased ratings that did not specifically address the service-connected right knee disability in August 2003 and June 2004.  Following a VA examination that examined the right knee, the Winston-Salem RO issued a rating decision in May 2004, which continued the 10 percent rating assigned for the right knee disability pursuant to Diagnostic Code 5259.  The Veteran's combined rating as of the issuance of the May 2004 rating decision was 30 percent, which had been in effect since September 29, 2003.   

The Veteran appealed the May 2004 rating decision to the Board.  As noted in the Introduction, the claim was initially remanded in July 2009 and subsequently adjudicated in a June 2011 decision that the Veteran appealed to the Court.  The Court vacated the June 2011 Board decision that determined a rating in excess of 10 percent was not warranted prior to January 25, 2005, and between July 24, 2006, and December 14, 2006, but which determined a 20 percent rating was warranted between January 25, 2005, and July 23, 2006, and again beginning December 15, 2006.  Only that portion of the Board's June 2011 decision in which it determined that the Veteran was not entitled to a temporary total rating following an April 2006 right knee surgery was affirmed by the Court.

Prior to the Veteran's appeal of the Board's June 2011 decision to the Court, the Winston-Salem RO implemented the actions of the Board in a June 2011 rating decision.  This resulted in a change in the Veteran's combined rating from 30 percent as of September 29, 2003, to 40 percent from January 25, 2005, back to 30 percent from July 24, 2006, and back to 40 percent from December 15, 2006.  See June 2011 rating decision.  

The Board notes at this juncture that Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

The Board also notes that despite the fact that the Board decision in which staged ratings of 20 percent were assigned was vacated, the most recent rating decision of record still reflects that the Veteran is entitled to 20 percent ratings for the right knee disability effective January 25, 2005, until July 23, 2006, and again from December 15, 2006, pursuant to Diagnostic Codes 5259 and 5010.  See July 2014 rating decision.  

The Board remanded the claim in November 2013.  As noted in the Introduction, the AMC issued a rating decision in July 2014 in which it granted a separate 10 percent rating for right knee arthritis pursuant to Diagnostic Codes 5003 and 5260, effective May 12, 2014.  

The assignment of the 10 percent rating for right knee arthritis pursuant to Diagnostic Codes 5003 and 5260 made in conjunction with the currently assigned 10 percent rating for residuals of right knee surgery under Diagnostic Code 5259 directly violates the rule against pyramiding.  This is so because limitation of motion is a relevant consideration under Diagnostic Code 5259 and is a specific consideration under Diagnostic Codes 5003 and 5261.  See 38 C.F.R. § 4.14. Cf. VAOPGCPREC 9-98.  This action was undertaken by the AMC in error and must be amended.  The Veteran must first receive notice of any such change as severance or reduction would result in a combined rating less than the combined rating of 50 percent that has been in effect as of May 12, 2014.  

The Board has reviewed the voluminous amount of private and VA evidence related to the service-connected right knee disability.  It notes that the Veteran was scheduled to undergo a right knee scope with partial medial meniscectomy on June 13, 2014, at The Bone and Joint Surgery Clinic.  On remand, VA should ascertain whether the planned surgery was conducted and, if so, should obtain records associated with any right knee surgery, as well as updated treatment records from The Bone and Joint Surgery Clinic.  Updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran that the assignment of the separate 10 percent rating for right knee arthritis was in error and that it will be amended, resulting in a combined rating less than the combined rating of 50 percent that has been in effect as of May 12, 2014.  

2.  Make arrangements to obtain the Veteran's complete records from The Bone and Joint Surgery Clinic, dated since June 2014, to include records associated with the right knee scope with partial medial meniscectomy that was planned for June 13, 2014.  

3.  Obtain the Veteran's treatment records from the Durham VA Medical Center, dated since May 2014.  

4.  Review the electronic files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



